Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 4/7/2021. This Action is made FINAL.
Claim(s) 2 were canceled.
Claim(s) 1, and 3-7 are pending for examination.
Response to Arguments
With regards to claim(s) 1 and 3-7 rejected under 35 U.S.C. 103, applicant presented the arguments 
“Neither Tsurumi not Beom teach or suggest: wherein, in a case wherein it is 
determined that the other vehicle is required to move to the retreat space, the processor executes instructions to: change an orientation of the subject vehicle to a side of the retreat space with respect to an extending direction of a road on which the subject vehicle is traveling, and wherein, after changing the orientation of the subject vehicle to the side of the retreat space, the processor executes instructions to: stop or decelerate the subject vehicle while directing the orientation of the subject vehicle to a side opposite to the retreat space with respect to the extending direction of the road to guide the other vehicle to the retreat space, as set forth in independent claim 1, and similarly recited in independent claims 6 and 7.”

Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
guide the other vehicle to the retreat space is limitation without context in the claim could be read as broadly as simply not obstructing the another vehicle as it moves in the general direction of the retreat space.

Claim Objections
Claim 6 objected to because of the following informalities:  In line 14 the term “a side of the retreat space” already has antecedent basis in line 11. The assumption that the “side of the retreat space” in line 14 is the same side as in line 11. Suggest correcting “a side of the retreat space” in line 14 to the side of the retreat space.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (US 20200005647 A1) in view of Buerkle et al. (US 20150224988 A1; Hereinafter known as Buerkle) and Sim (US 20190084559 A1).
Tsurumi (US 20200005647 A1) and Buerkle et al. (US 20150224988 A1) were cited in a previous office action.

Regarding claim 1, Tsurumi teaches, A vehicle control device comprising: 
A processor that executes instructions to:
recognize a surrounding situation including a position of 5an other vehicle passing by a subject vehicle and a position of a retreat space in a vicinity of the subject vehicle; (Fig. 1, Label 23 the “situation recognition processing section” includes many submodules which are “traffic situation recognizing section”, “object position speed estimation section”, “movement prediction section”, and “waiting space detecting section” The “object position speed estimation section” and “waiting space detecting section” read on recognizing a position of another vehicle passing and position of a retreat space respectively.)
determine whether or not the other vehicle is required to move to the retreat space; and (Para [0146], “the action planning section 27 decides which of the own vehicle and the oncoming vehicle is to be escaped between the own vehicle and the oncoming vehicle.” Where escaped is defined in Tsurumi as moving into a waiting space which reads on retreat space.)
control acceleration or deceleration and steering of the subject vehicle based on the surrounding situation (Para [0080], “The operation controlling section 32 performs the control for the own vehicle in order to perform the operation planned by the operation planning section 31 via the acceleration controlling section 33, the deceleration controlling section 34, the direction controlling section 35, and the gear controlling section 36.” Where the Situation Recognition Processing Section communicates with the action planning section and the action planning section communicates with the operation planning section and the operation planning section communicates with the operation controlling section)

Tsurumi does not explicitly disclose wherein, in a case wherein it is determined that the other vehicle is required to move to the retreat space, the processor executes instructions to: change an orientation of the subject vehicle to a side of the retreat space with respect to an extending direction of a road on which the subject vehicle is traveling, and 
wherein, after changing the orientation of the subject vehicle to the side of the retreat space, the processor executes instructions to: stop or decelerate the subject vehicle while directing the orientation of the subject vehicle to a side opposite to the retreat space with respect to the extending direction of the road to guide the other vehicle to the retreat space.

However Buerkle teaches, wherein, in a case wherein it is determined that the other vehicle is required to move to the retreat space, (Fig 6, where the retreat space can be considered the area in lane 220 behind obstacle 520 as this is where oncoming vehicle would have to stop if it does not have right of way. Vehicle 300 by following its driving path 310 first moves toward the space behind vehicle 520), and 


    PNG
    media_image1.png
    755
    499
    media_image1.png
    Greyscale


wherein, after changing the orientation of the subject vehicle to the side of the retreat space, carry out a safety measure on the subject vehicle while directing the orientation of the subject vehicle to a side opposite to the retreat space with respect to the extending direction of the road (Fig 6, where the retreat space can be considered the area in lane 220 behind vehicle 520, and vehicle 300 by following  to guide the other vehicle to the retreat space (para [0046] “Taking general right-of-way rules into account, system 100 will therefore carry out the system reaction right away” by taking right of way rules into account vehicle 300 in fig. 6 will either stop in front of object 510 or after object 510 outside of lane 210 allowing the vehicle to proceed which reads on guiding a vehicle to a retreat space as “to” is a general term with broad scope ).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsurumi to incorporate the teachings of Buerkle to direct the orientation of the vehicle when the other vehicle is to move to the retreat space in order to avoid obstacles and prevent collision thus increasing safety (Buerkle Fig. 6 and para [0046] where the path of vehicle 300 is used to avoid obstacles and follows conditions to prevent a collision with vehicle 400)

Sim teaches wherein, in a case wherein it is determined that the other vehicle is required to move to the retreat space, the processor executes instructions to: change an orientation of the subject vehicle to one side 
wherein, after changing the orientation of the subject vehicle to one side another side with respect to the extending direction of the road to guide the other vehicle to the retreat space (Para [0078-0079], “Referring to FIG. 6, the vehicle 100 may detect an evasion space between the parked vehicles 120 and 125. As described above, the evasion space may be detected via a camera sensor or a radar sensor. When the evasion space exists in a direction in which the vehicle 100 drives, the vehicle control device may perform a control such that the vehicle 100 moves to the evasion space between the parked vehicles 120 and 125. Subsequently, after the approaching vehicle 110 passes by, the vehicle control device may control the vehicle 100 to move out of the site between the parked vehicles 120 and 125 and return to the originally set driving path, and may continue autonomous driving.” The space directly next to the evasion space (below in annotated figure) in the extending direction of the road can be a retreat space and by the vehicle moving over to the evasion space and waiting with reads on stopping the oncoming vehicle is guided through the “retreat space” that is next to the evasion space.)

    PNG
    media_image2.png
    412
    411
    media_image2.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsurumi in view of Buerkle to incorporate the 

Regarding claim 3, Tsurumi in view of Buerkle and Sim teach The vehicle control device of claim 1, and as discussed in the claim 1 rejection also teach the processor further executes instructions to: stop or decelerate the subject vehicle while directing the orientation of the subject vehicle to the side opposite to the retreat space with respect to the extending direction of the road.
Wherein, in a case where a length of the retreat space along the extending direction of the road is equal to or longer than a predetermined length (Sim, Para [0074], “Whether the evasion space exists may be determined based on vehicle information such as the width, length, and the like of the vehicle, the location of an obstacle and obstacle information obtained via sensor installed in the vehicle. For example, the vehicle control device may determine whether a space exists where the vehicle is capable of avoiding the approaching vehicle by moving forward or aside.” Where determining the if the evasion space exists (the space directly next to the evasion space in the extending direction of the road can be a retreat space) is based on vehicle length indicates that a generic space’s length must meet a predetermined length, in this case the vehicle length, in order for it to be considered an escape space.)

Regarding claim 4, Tsurumi in view of Buerkle and Sim teach The vehicle control device of claim 1, and as discussed in the claim 1 rejection also teach the processor further executes instructions to: stop or decelerate the subject vehicle while directing the orientation of the subject vehicle to the side opposite to the retreat space with respect to the extending direction of the road.
Sim further teaches at a position where a front end portion of the subject vehicle exceeds an end portion of a near side of the retreat space in the extending direction of the road (Para [0078-0079], “Referring to FIG. 6, the vehicle 100 may detect an evasion space between the parked vehicles 120 and 125. As described above, the evasion space may be detected via a camera sensor or a radar sensor. When the evasion space exists in a direction in which the vehicle 100 drives, the vehicle control device may perform a control such that the vehicle 100 moves to the evasion space between the parked vehicles 120 and 125. Subsequently, after the approaching vehicle 110 passes by, the vehicle control device may control the vehicle 100 to move out of the site between the parked vehicles 120 and 125” where the directing the orientation for the second time occurs after the vehicle has entered the evasion space which means it has crossed the near side of a retreat space which would exist collinearly to the near side of the evasion space).

Regarding claim 5, Tsurumi in view of Buerkle and Sim teach The vehicle control device of claim 1, and as discussed in the claim 1 rejection also teach the processor further executes instructions to: stop or decelerate the subject vehicle while directing the orientation of the subject vehicle to the side opposite to the retreat space with respect to the extending direction of the road.
Sim further teaches in a case where it is predicted that the subject vehicle reaches the retreat space earlier than the other vehicle (Fig 6. Where the subject vehicle moves into the evasion space thus reaching area of the retreat space before the oncoming vehicle.)
Buerkle further teaches at a position where a front end portion of the subject vehicle does not exceed an end portion of a near side of the retreat space in the extending direction of the road. (Fig. 6 where the subject vehicle turns back to the right before the rear end of obstacle 520)

Regarding claim 6, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 7, it recites a computer-readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Tsurumi teaches a computer-readable non-transitory storage medium (Para [0170], “The program which is to be executed by the computer (CPU 401), for example, can be recorded in the removable recording medium 411 as a package medium or the like to be provided”. Para [0171], “Further, the program can be previously installed in the ROM 402 or the recording section 408.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668